IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-34,095-24


                          EX PARTE ANTONIO SEPEDA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 10CR0038-83-2 IN THE 405TH DISTRICT COURT
                          FROM GALVESTON COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of violating a

protective order and sentenced to eight years’ imprisonment.

        In a single ground, Applicant contends that the Board of Pardons and Paroles’ written notice

of its decision not to release him to parole violates due process. See TEX . GOV ’T CODE § 508.1411.

We order that this application be filed and set for submission to determine the following questions:

(1) whether an applicant who contends that under § 508.1411 the Board of Pardons and Paroles’

written notice violates the Due Process Clause of the United States Constitution has an adequate
                                                                                                     2

remedy on habeas when there is not a presumption of release to parole;1 (2) assuming for the sake

of argument that an applicant does have an adequate remedy on habeas, whether § 508.1411

implicates due process and the written notice provided by the Board of Pardons and Paroles satisfies

due process; and (3) whether an application for a writ of mandamus is the proper remedy for such

claims. The parties shall brief these issues.

         The trial court shall determine whether Applicant is indigent. If he is indigent and desires

to be represented by counsel, the trial court shall appoint an attorney to represent him. TEX . CODE

CRIM . PROC . art 26.04. The trial court shall send to this Court, within 30 days of the date of this

order, a supplemental transcript containing either the order appointing counsel or a statement that

Applicant is not indigent. All briefs shall be filed with this Court within 60 days of the date of this

order.



Filed: January 27, 2016
Do not publish




         1
       See Ex parte Geiken, 28 S.W.3d 553, 558 (Tex. Crim. App. 2000); TEX . GOV ’T CODE §
508.141(a).